OPINION.
Aetjndell:
The respondent has determined deficiencies of $64.65 and $61.86 in income taxes for the years 1922 and 1923, respectively. The error alleged is the respondent’s action in determining the taxes on the basis of separate returns.
The petitioner is a New York corporation with its principal office in New York City. It contends in this proceeding that it was affiliated with the Joy Amusement Device Manufacturing Co. and Olentangy Whip Co. during the years 1922 and 1923 and that the three companies should be permitted to file consolidated returns. Petitioner, however, during these years filed separate returns, as did the companies with which it claims to have been affiliated.
In view of the fact that petitioner filed separate returns for the years in question, respondent takes the position that petitioner must *1222stand by its election and denies the right to report its income on a consolidated basis. We find no error in respondent’s ruling. Belvidere Lumber Co., 6 B. T. A. 84; Geneva Theatres, Inc., 15 B. T. A. 1078; and Alameda Investment Co. v. McLaughlin, 28,Fed. (2d) 81; affd., 83 Fed. (2d) 120.

Judgment will be entered for the respondent.